United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     September 21, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 03-41435
                              Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

DAVID KRAMER,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 4:02-CR-110-ALL
                          --------------------

Before       DAVIS, SMITH, DENNIS, Circuit Judges.

PER CURIAM:*

     David     Kramer   was   convicted   by   a   jury   of   making     false

statements to a government agent.          He argues that the district

court’s charge to the jury to continue deliberations in an effort

to reach a verdict was an impermissible abbreviated Allen** charge

and that the court erred in failing to notify counsel of its

intention to give the charge.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          See Allen v. United States, 164 U.S. 492 (1896).
                            No. 03-41435
                                 -2-

     Giving Kramer the benefit of the doubt that the court did not

confer with counsel prior to giving the supplemental charge, the

court’s failure to consult with counsel was error.      However, any

error was harmless.    United States v. McDuffie, 542 F.2d 236, 241

(5th Cir. 1976).      The district court’s charge to the jury to

continue deliberations was not an abuse of discretion, and Kramer’s

challenge with respect to the charge is without merit.    See United

States v. Warren, 594 F.2d 1046, 1050 (5th Cir. 1979); United

States v. Straach, 987 F.2d 232, 242 (5th Cir. 1993).   The judgment

of the district court is affirmed.

     AFFIRMED.